Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 04/14/22 are acknowledged.
Claims 1-10 and 15 were cancelled.
Claims 11-12 and 17-18 were amended. 
Claim 20 was previously withdrawn from consideration. 
New claims 21-22 were added.
Claims 11-14 and 16-22 are pending.
Claims 11-14, 16-19, and 21-22 are included in the prosecution.
Response to Amendments/Arguments
Objection to the Specification
In light of the amendment of the Specification, the objection to the disclosure is withdrawn. 
Claim Objections
In light of the amendment of claims 11 and 17, the objections to these claims are withdrawn. 
Rejection of claims under 35 USC § 112(b) 
In light of the amendment of claims 12 and 17-18, the objection of these claims under 35 U.S.C. 112(b) is withdrawn. 
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Maintained Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 16-19 are again rejected and new claims 21-22 are also rejected under 35 U.S.C. 103 as being unpatentable over Dollard et al. (US 2018/0221333 A1) in view of Weimann (US 2019/0110981 A1).
Instant claim 11 is drawn to a nanoemulsion tape comprising:
an adhesion layer containing water;
a nanoemulsion within the adhesion layer; and 
at least one non-adhesion layer,
wherein the nanoemulsion includes at least one oil, at least one oil base surfactant, at least one water base surfactant, water, and either an isolate or distillate, and
wherein the isolate and the distillate includes at least one of a cannabidiol (CBD), a tetrahydrocannabinol (THC) or a cannabinoid based oil,
wherein the adhesion layer contains a nanoemulsion adhesion layer including a mixture of a portion of the water and the nanoemulsion.
Dollard et al. teach a formulated cannabis product which includes a cannabinoid mix and carrier processed by nano-emulsification, wherein the cannabinoid mix includes tetrahydrocannabinol (THC), cannabidiol (CBD), and combinations thereof (Abstract, [0022], [0032]-[0033], [0050], [0054]-[0055], [0065], [0073]-[0074], claims 1 and 3-13). Dollard et al. teach that nano-emulsion is used to achieve improved water solubility, kinetic stability, higher potency, improved transdermal capability, and improved bioavailability ([0041]). The nanoemulsions have droplet sizes small than 100 nm ([0041]). The formula ingredients are combined with surfactants, a type of oil, before the nanoemulsion process ([0040]-[0042]). Peppermint oil is added to the emulsification ([0078] and claims 5 and 9). FIG. 1 illustrates the nanoemulsion preparation which includes the formulation phase, and the emulsification phase (step 34) where the cannabinoid formulation containing CBD and THC, the terpenoid formulation which contains peppermint oil, water, and surfactants are emulsified (FIG. 1, [0075]).
Dollard et al. do not expressly teach that their nanoemulsion is included in an adhesion layer in a nanoemulsion tape.
Weimann teaches a cannabinoid dermal patch for delivering cannabidiol (CBD) to human skin (Abstract, [0011], claims 1, 3, 6, 9, and 10). Dermal patches including CBD and delta-9-tetrahydrocannabinol (delta-9-THC) are disclosed ([0017], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3). Weimann teaches the use of Solubilizer SL-11 which is a self-emulsifying agent that provides a nanoemulsion suitable for containing a hydrophobic drug, and where an emulsion with a particle size under 50 nanometers can be made ([0067]). A monolithic patch with an adhesive layer which contains a polyisobutylene (PIB) adhesive mixed with CBD, and an occlusive backing polyethylene film is disclosed ([0118]). A monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC is also disclosed ([0118]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants, as taught by Dollard et al., use the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer, as taught by Weimann, and produce the instant invention.
One of ordinary skill in the art would have been motivated to incorporate the nanoemulsion of Dollard et al. in the patch of Weimann because Weimann teaches the delivery of cannabinoids to human skin by using a dermal patch (Abstract, [0011], claim 10). One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional patch or tape containing a nanoemulsion which comprises cannabinoids CBD or THC for delivering said cannabinoids through the skin. Furthermore, Dollard et al. teach that nano-emulsion is used to achieve improved water solubility, kinetic stability, higher potency, improved transdermal capability, and improved bioavailability ([0041]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 11, the limitation of a nanoemulsion tape would have been obvious over the nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants (FIG. 1, [0075]), as taught by Dollard et al. in view of the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann. 
Regarding instant claim 11, the limitations of the adhesion layer containing water and the nanoemulsion within the adhesion layer would have been obvious over the monolithic patch with an adhesive layer which contains a polyisobutylene (PIB) adhesive mixed with CBD, ([0118]), and a nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann, and by the emulsification of the cannabinoid formulation containing CBD, THC, and water, inter alia (FIG. 1, [0075]), as taught by Dollard et al.
Regarding instant claim 11, the limitation of at least one non-adhesion layer would have been obvious over the occlusive backing polyethylene film or layer ([0118]), as taught by Weimann. 
Regarding instant claim 11, the limitation of the nanoemulsion including at least one oil would have been obvious over the peppermint oil ([0078] and claims 5 and 9), as taught by Dollard et al. 
Regarding instant claim 11, the limitation of the nanoemulsion including at least one oil base surfactant and at least one water base surfactant would have been obvious over the surfactants ([0040], [0042] and [0075]), as taught by Dollard et al., in view of the surfactants including polyoxyethylene sorbitan fatty acid esters such as TWEENS ([0051]), sorbitan monolaurate ([0053]), lecithin ([0076]), water base surfactants such as Pluronic® ([0076]), as taught by Weimann. 
Regarding instant claim 11, the limitation of the isolate and distillate including at least one of a CBD, a THC and a cannabinoid oil would have been obvious over the THC and CBD (FIG. 1, [0075]), as taught by Dollard et al. and the dermal patches including CBD and delta-9-THC ([0017], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann. 
Regarding instant claim 11, the newly added limitation of the adhesion layer containing a nanoemulsion adhesion layer including a mixture of a portion of the water and the nanoemulsion would have been obvious over the nanoemulsion which contains emulsification of the cannabinoid formulation containing CBD, THC, and water, inter alia, as taught by Dollard et al. (FIG. 1, [0075]), in view of the monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC, as taught by Weimann ([0118]). Moreover, Weimann teaches that the “… composition inside the reservoir … can have the consistency of an oil, or it can have the consistency of a liquid, or it can have the consistency of a slurry” ([0118]). Based on this teaching of the consistency of an oil, a liquid, or a slurry by Weimann, one of ordinary skill in the art would have found it obvious to include the nanoemulsion of Dollard et al. which would have the consistency of an oil, a liquid, or a slurry, in the cannabinoid dermal patch of Weimann and have a reasonable expectation of success in producing a functional cannabinoid patch or tape. 
Regarding instant claim 12, the limitation of at least one oil base surfactant would have been obvious over the surfactants ([0040], [0042] and [0075]), as taught by Dollard et al., in view of the surfactants including polyoxyethylene sorbitan fatty acid esters such as TWEENS ([0051]) and sorbitan monolaurate ([0053]), as taught by Weimann. 
Regarding instant claims 13-14, the limitations of a co-surfactant and ethanol would have been obvious over the ethanol ([0067], [0096], Example Six - [0111], claims 1 and 10), as taught by Weimann. 
Regarding instant claim 16, the limitations of a solids content between 40% and 80% and a water content between 20% and 60% would have been obvious over the nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants (FIG. 1, [0075]), as taught by Dollard et al. in view of the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann, unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to modify the solids content and the water content in the adhesion layer based on the desired cannabinoid loading, the stability of the tape, and the therapeutic efficacy. 
Regarding instant claims 17 and 21, the limitations of the nanoemulsion which is 5% to 30% (instant claim 17) and 10% (instant claim 21) of the nanoemulsion adhesion layer would have been obvious over the nanoemulsion containing CBD and THC, as well as peppermint oil, water, and surfactants (FIG. 1, [0075]), as taught by Dollard et al. in view of the nanoemulsion in a monolithic dermal patch containing CBD and THC in the adhesive layer ([0017], [0067], Examples Four-Ten - [0109]-[0115] and FIGS. 1-3), as taught by Weimann, unless there is evidence of criticality or unexpected results. One of ordinary skill in the art would have found it obvious to modify the nanoemulsion content in the adhesion layer based on the desired cannabinoid loading, the stability of the tape, and the therapeutic efficacy. 
Regarding instant claims 18 and 22, the limitations of the nanoemulsion under 200 nm (instant claim 18) and between 50 nm and 100 nm (instant claim 22) would have been obvious over the nanoemulsions having droplet sizes small than 100 nm ([0041]), as taught by Dollard et al. and over the emulsion with a particle size under 50 nanometers ([0067]), as taught by Weimann. 
Regarding instant claim 19, the limitation of the nanoemulsion tape which is a bandage would have been obvious over the cannabinoid dermal patch (Abstract, claims 1, 3, 6, 9 and 10), as taught by Weimann. Weimann teaches that formulations derived from cannabis can improve neuropathic pain and relieved pain in fibromyalgia patients ([0017]). Therefore, one of ordinary skill in the art would have found it obvious to use the cannabinoid dermal patch of Weimann as a bandage or as an athletic tape based on the desired area that required application of the cannabinoid for pain relief.
Response to Arguments
Applicant’s arguments (Pages 8-10, filed 04/14/22) with respect to the rejection of claims 11-19 under 35 U.S.C. 103 as being unpatentable over Dollard et al. in view of Weimann have been fully considered but are not persuasive. 
Applicant argues that Dollard and Weimann do not teach “the adhesion layer contains a nanoemulsion adhesion layer including a mixture of a portion of the water and the nanoemulsion,” as recited in amended claim 11.” Applicant argues that Weimann specially teaches reservoir patches. 
This is not persuasive because the deficiency in Dollard et al. regarding the nanoemulsion being included in an adhesion layer in a nanoemulsion tape is cured by Weimann since Weimann teaches a monolithic patch with PIB adhesive and occlusive polyethylene backing, wherein the adhesive is mixed with CBD and THC, and that the “… composition inside the reservoir … can have the consistency of an oil, or it can have the consistency of a liquid, or it can have the consistency of a slurry” ([0118]). Based on this teaching of the consistency of an oil, a liquid, or a slurry by Weimann, one of ordinary skill in the art would have found it obvious to include the nanoemulsion of Dollard et al. which would have the consistency of an oil, a liquid, or a slurry, in the cannabinoid dermal patch of Weimann and have a reasonable expectation of success in producing a functional cannabinoid patch or tape. 
Applicant argues that Weimann specially teaches reservoir patches. 
This is not persuasive because even though Weimann teaches reservoir patches, the teaching of Weimann is combined with the nanoemulsion of Dollard et al. One of ordinary skill in the art would have found it obvious to include the nanoemulsion of Dollard et al. in the cannabinoid dermal patch of Weimann because Weimann teaches the delivery of cannabinoids to human skin by using a dermal patch (Abstract, [0011], claim 10) and Dollard et al. teach that nano-emulsion is used to achieve improved water solubility, kinetic stability, higher potency, improved transdermal capability, and improved bioavailability ([0041]).
Applicant argues that while Weimann gives examples of an “Adhesive was PIB polymer with 15% of CBD oil” Weimann fails to teach that only a portion of the water of the adhesive and the nanoemulsion are mixed together to form a nanoemulsion adhesion layer as recited in amended claim 1. 
This is not persuasive because the rationale for obviousness relies on the combined teachings of Dollard et al. and Weimann. The nanoemulsion of Dollard et al., which contains an emulsification of the cannabinoid formulation containing CBD, THC, and water, inter alia (FIG. 1, [0075]), is combined with the adhesive layer containing the CBD and THC which has the consistency of an oil, a liquid, or a slurry as taught by Weimann ([0118]). MPEP 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cannabinoid-containing nanoemulsion of Dollard et al. with the cannabinoid-containing adhesive layer in the patch of Weimann with a reasonable expectation of success because each composition is taught to be useful for the same purpose, i.e., delivering cannabinoids transdermally, and it is prima facie obvious to combine said compositions to form a third composition to be used for the very same purpose.
Applicant points to the published specification at [0028] and [0032] and argues that “Unlike other tapes, such as Weimann, that are used for drug delivery systems via reservoir system, “the present invention may not be bulky, and may easily be worn under tight-fitting athletic clothes and may be less noticeable …” 
This is not persuasive because Weimann teaches the delivery of cannabinoids to human skin by using a dermal patch (Abstract, [0011], claim 10). Weimann also teaches that formulations derived from cannabis can improve neuropathic pain and relieved pain in fibromyalgia patients ([0017]). Therefore, one of ordinary skill in the art would have found it obvious to use the cannabinoid dermal patch of Weimann as a bandage or as an athletic tape based on the desired area that required application of the cannabinoid for pain relief. One of ordinary skill in the art would know that application of such a dermal patch would not be bulky, and could easily and discreetly be applied to the skin. 
Therefore, the rejection of 10/14/21 is maintained for claims 11-14 and 16-19, and applied to new claims 21-22.
Conclusion
No claims are allowed.
Since this new rejection was necessitated by applicant’s amendment, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615